 
Exhibit 10.5
 
CORPORATE GUARANTY
 
This Guaranty (as amended, supplemented, or restated, this “Guaranty”) is
executed as of August 31, 2012, by VERTEX ACQUISITION SUB, LLC, a Nevada limited
liability company, CEDAR MARINE TERMINALS, LP, a Texas limited partnership,
CROSSROAD CARRIERS, L.P., a Texas limited partnership, VERTEX RECOVERY, L.P., a
Texas limited partnership, and H & H OIL, L.P., a Texas limited partnership, and
VERTEX II GP, LLC, a Nevada limited liability company (each a “Guarantor”, and
collectively, the “Guarantors”) for the benefit of BANK OF AMERICA, N.A., as
lender (“Lender”).
 
RECITALS
 
A.           Vertex Energy, Inc., a Nevada corporation (“Borrower”), as
borrower, and Lender, as lender, have entered into that certain Credit Agreement
dated of even date herewith (as amended, supplemented or restated, the “Credit
Agreement”), together with certain other Loan Documents.
 
B.           Each Guarantor is a direct or indirect subsidiary or an affiliate
of Borrower and expects to benefit, directly and indirectly, from Lender’s
extending credit to Borrower under the Credit Agreement.
 
C.           In each Guarantor’s judgment, the value of the consideration
received and to be received by such Guarantor under the Loan Documents is
reasonably worth at least as much as its liability and obligation under this
Guaranty, and such liability and obligation may reasonably be expected to
benefit such Guarantor directly or indirectly.
 
D.           It is expressly understood among Borrower, Guarantors, and Lender
that the execution and delivery of this Guaranty is a condition precedent to
Lender’s obligations to extend credit under the Credit Agreement.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each Guarantor guarantees to Lender the prompt payment
at maturity (by acceleration or otherwise), and at all times thereafter, of the
Guaranteed Obligation, as follows:
 
1.           Definitions.  Each capitalized term used but not defined in this
Guaranty shall have the meaning given that term in the Credit Agreement.  The
following terms shall have the following meanings as used in this Guaranty:
 
Borrower has the meaning given in Recital A and includes, without limitation,
all of Borrower’s successors and assigns, Borrower as a debtor-in-possession,
and any receiver, trustee, liquidator, conservator, custodian, or similar party
hereafter appointed for Borrower or for all or any portion of Borrower’s assets
pursuant to any liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar Debtor
Relief Law from time to time in effect.
 
Company Debt means all obligations of Borrower to any Guarantor, whether direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, now existing or arising after the date of this Guaranty, due or to
become due to any Guarantor, or held or to be held by any Guarantor, whether
created directly or acquired by assignment or otherwise, and whether or not
evidenced by written instrument including the obligation of Borrower to any
Guarantor as a subrogee of the Lender or resulting from any Guarantor’s
performance under this Guaranty.
 
 
 
 
 

--------------------------------------------------------------------------------

 


Guaranteed Obligation means any and all existing and future indebtedness and
liabilities of every kind, nature, and character, direct or indirect, absolute
or contingent, liquidated or unliquidated, voluntary or involuntary, of Borrower
to the Lender arising under the Credit Agreement and the other Loan Documents,
including, the Obligation (as defined in the Credit Agreement) and any premium
and all interest (including, without limitation, interest accruing before and
after maturity, before and after a Default, and during the pendency of any
bankruptcy, receivership, insolvency or other similar proceeding under any
applicable Debtor Relief Law (regardless whether such interest is allowed in
such proceeding)), and any and all costs, attorney and paralegal fees and
expenses reasonably incurred by Lender (a) in connection with any waiver,
amendment, consent or default under the Loan Documents, or (b) to enforce
Borrower’s, any Guarantor’s, or any other obligor’s payment of any portion of
the Guaranteed Obligation.
 
Paid in Full or Payment in Full means that the Guaranteed Obligation is
completely paid (including principal, interest, fees and expenses), and all
commitments to lend or issue letters of credit under the Credit Agreement have
terminated.
 
2.           Guaranty.  Each Guarantor hereby guarantees the prompt payment and
performance of the Guaranteed Obligation when due (at the stated maturity, upon
acceleration, or otherwise) and at all times thereafter.  This is an absolute,
unconditional, irrevocable and continuing guaranty of payment (and not of
collection) of the Guaranteed Obligation which will remain in effect until the
Guaranteed Obligation is Paid in Full.  The circumstance that at any time or
from time to time all or any portion of the Guaranteed Obligation may be paid in
full shall not affect the Guarantors’ obligation with respect to the Guaranteed
Obligation thereafter incurred.  No Guarantor may rescind or revoke its
obligations to Lender under this Guaranty with respect to the Guaranteed
Obligation.  At the Lender’s option, all payments under this Guaranty shall be
made to the office of Lender and in U.S. Dollars.
 
3.           Default by Borrower.  If a Default exists, Guarantors shall pay the
amount of the Guaranteed Obligation then due and payable to Lender on demand and
without (a) further notice of dishonor to any Guarantor, (b) any prior notice to
any Guarantor of the acceptance by Lender of this Guaranty, (c) any notice
having been given to any Guarantor prior to such demand of the creating or
incurring of such Debt, or (d) notice of intent to accelerate or notice of
acceleration to any Guarantor or Borrower.  To enforce such payment by
Guarantors it shall not be necessary for Lender to first or contemporaneously
institute suit or exhaust remedies against Borrower or others liable on such
Debt, or to enforce rights against any security or collateral ever given to
secure such Debt.
 
4.           Amount of Guaranty and Consideration.  The Lender’s books and
records showing the amount of the Guaranteed Obligation shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Guarantors
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligation.  In consummating the transactions contemplated by the Credit
Agreement, Guarantors do not intend to disturb, delay, hinder, or defraud either
any of their present or future creditors.  Each Guarantor is familiar with, and
has independently reviewed books and records regarding, the financial condition
of Borrower and is familiar with the value of the security and support for the
payment and performance of the Guaranteed Obligation.  Based upon such
examination, and taking into account the fairly discounted value of each
Guarantor’s contingent obligations under this Guaranty and the value of the
subrogation and contribution claims any Guarantor could make in connection with
this Guaranty, and assuming each of the transactions contemplated by the Credit
Agreement is consummated and Borrower makes full use of the credit facilities
thereunder, the present realizable fair market value of the assets of each
Guarantor exceeds the total obligations of each such Guarantor, and each
Guarantor is able to realize upon its assets and pay its obligations as such
obligations mature in the normal course of business.  Each Guarantor represents
and warrants to Lender that the value of consideration received and to be
received by it is reasonably worth at least as much as its liability under this
Guaranty, and such liability may reasonably be expected to benefit each
Guarantor, directly or indirectly.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Avoidance Limitation.  The obligations of Guarantors under this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations under this Guaranty subject to avoidance
under Section 548 of the U.S. Bankruptcy Code or any comparable provisions of
any applicable state law.
 
6.           Liability for Other Debt of Borrower.  If any Guarantor becomes
liable for any Debt owing by Borrower to Lender, by endorsement or otherwise,
other than under this Guaranty, such liability shall not be impaired or affected
by this Guaranty and the rights of Lender under this Guaranty shall be
cumulative of any and all other rights that Lender may ever have against
Guarantors.
 
7.           Subordination.  Each Guarantor hereby expressly subordinates all
Company Debt to the Payment in Full of the Guaranteed Obligation.  Each
Guarantor agrees not to receive or accept any payment from Borrower with respect
to the Company Debt at any time a Default exists and, in the event any Guarantor
receives any payment on the Company Debt in violation of the foregoing, such
Guarantor shall hold any such payment for the benefit of Lender and promptly
turn it over to Lender, in the form received (with any necessary endorsements),
to be applied to the Guaranteed Obligation.  If Lender so requests, any such
Company Debt shall be enforced and all amounts received by any Guarantor shall
be received in trust for the Lender and the proceeds thereof shall be paid over
to the Lender on account of the Guaranteed Obligation, but without reducing or
affecting in any manner the liability of Guarantors under this Guaranty.
 
8.           Subrogation and Contribution.
 
(a)           Until the Guaranteed Obligation is Paid In Full, each Guarantor
agrees that it will not assert, enforce, or otherwise exercise (i) any right of
subrogation to any of the rights or liens of Lender or any other beneficiary
against Borrower or any other obligor on the Guaranteed Obligation or any
Collateral or other security, or (ii) any right of recourse, reimbursement,
subrogation, contribution, indemnification, or similar right against Borrower or
any other obligor or other guarantor on all or any part of the Guaranteed
Obligation (whether such rights in clause (i) or clause (ii), or under
clause (b) below, arise in equity, under contract, by statute, under common law,
or otherwise).
 
(b)           To the extent that any Guarantor makes a payment (a “Guarantor
Payment”) of all or any portion of the Guaranteed Obligation, then such
Guarantor shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Guarantors in an amount, for each such
Guarantor, equal to a fraction of such Guarantor Payment, the numerator of which
is such Guarantor’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all Guarantors.
 
(c)           As of any date of determination, the “Allocable Amount” of each
Guarantor shall be equal to the maximum amount of liability which could be
asserted against such Guarantor under this Guaranty with respect to the
applicable Guarantor Payment without (i) rendering such Guarantor “insolvent”,
(ii) leaving such Guarantor with unreasonably small capital, or (iii) leaving
such Guarantor unable to pay its debts as they become due, in each case, under
or within the meaning of any Debtor Relief Law.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Enforceability of Guaranty; No Release.

 
(a)           This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligation or any instrument or
agreement evidencing any part of the Guaranteed Obligation, or by the existence,
validity, enforceability, perfection, or extent of any Collateral securing the
Guaranteed Obligation, or by any fact or circumstance relating to the Guaranteed
Obligation which might otherwise constitute a defense to the obligations of the
Guarantors under this Guaranty.
 
(b)           Each Guarantor agrees that the Lender may, at any time and from
time to time, and without notice to any Guarantor, make any agreement with the
Borrower or with any other person or entity liable on any of the Guaranteed
Obligation or providing collateral as security for the Guaranteed Obligation,
for the extension, renewal, payment, compromise, discharge or release of the
Guaranteed Obligation or any Collateral (in whole or in part), or for any
modification or amendment of the terms thereof or of any instrument or agreement
evidencing the Guaranteed Obligation or the provision of Collateral, all without
in any way impairing, releasing, discharging or otherwise affecting the
obligations of the Guarantors under this Guaranty.
 
(c)           Each Guarantor hereby agrees its obligations under the terms of
this Guaranty shall not be released, discharged, diminished, impaired, reduced
or otherwise adversely affected by any of the following: (a) Lender’s taking or
accepting of any other security or guaranty for any or all of the Guaranteed
Obligation; (b) any release, surrender, exchange, subordination or loss of any
security at any time existing in connection with any or all of the Guaranteed
Obligation; (c) any full or partial release of the liability of any other
obligor on the Obligation; (d) the insolvency, becoming subject to any Debtor
Relief Law, or lack of corporate power of Borrower or any party at any time
liable for the payment of any or all of the Guaranteed Obligation; (e) any
renewal, extension or rearrangement of the payment of any or all of the
Guaranteed Obligation, either with or without notice to or consent of any
Guarantor, or any adjustment, indulgence, forbearance, or compromise that may be
granted or given by Lender to Borrower, any Guarantor, or any other obligor on
the Obligation; (f) any neglect, delay, omission, failure or refusal of Lender
to take or prosecute any action for the collection of all or any part of the
Guaranteed Obligation or to foreclose or take or prosecute any action in
connection with any instrument or agreement evidencing or securing any or all of
the Guaranteed Obligation; (g) any failure of Lender to give any Guarantor
notice of any of the foregoing it being understood that Lender shall not be
required to give any Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Obligation, other than any
notice expressly required to be given to Guarantors under this Guaranty; (h) the
unenforceability of all or any part of the Guaranteed Obligation against
Borrower by reason of the fact that the Guaranteed Obligation (or the interest
on the Guaranteed Obligation) exceeds the amount permitted by Law, the act of
creating the Guaranteed Obligation, or any part thereof, is ultra vires, or the
officers creating same exceeded their authority or violated their fiduciary
duties in connection therewith; (i) any payment of the Obligation to Lender is
held to constitute a preference under any Debtor Relief Law or if for any other
reason Lender is required to refund such payment or make payment to someone else
(and in each such instance this Guaranty shall be reinstated in an amount equal
to such payment); or (j) any discharge, release, or other forgiveness of
Borrower’s personal liability for the payment of the Guaranteed Obligation.
 
10.           Exercise of Rights and Waiver.
 
(a)           No failure by Lender to exercise, and no delay in exercising, any
right or remedy under this Guaranty shall operate as a waiver thereof.  The
exercise by Lender of any right or remedy under this Guaranty under the Loan
Documents, or other instrument, or at Law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy.  The remedies
provided in this Guaranty are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The obligations of each Guarantor under this Guaranty are those of
primary obligor, and not merely as surety, and are independent of the Guaranteed
Obligation. Each Guarantor waives diligence by Lender and action on delinquency
in respect of the Guaranteed Obligation or any part thereof, including any
provisions of laws requiring Lender to exhaust any right or remedy or to take
any action against Borrower, any other Guarantor, or any other Person before
enforcing this Guaranty against any Guarantor.  Each Guarantor hereby waives all
rights by which it might be entitled to require suit on an accrued right of
action in respect of any of the Guaranteed Obligation or require suit against
Borrower or others, whether arising pursuant to Section 43.002 of the Texas
Civil Practice and Remedies Code (regarding Guarantors’ right to require Lender
to sue Borrower on accrued right of action following Guarantors’ written notice
to Lender), Section 17.001 of the Texas Civil Practice and Remedies Code, as
amended (allowing suit against Guarantor without suit against Borrower, but
precluding entry of judgment against Guarantors prior to entry of judgment
against Borrower), Rule 31 of the Texas Rules of Civil Procedure, as amended
(requiring Lender to join Borrower in any suit against Guarantors unless
judgment has been previously entered against Borrower), or otherwise.
 
(c)           Each Guarantor waives notice of acceptance of this Guaranty,
notice of any loan to which it may apply, and waives presentment, demand for
payment, protest, notice of dishonor or nonpayment of any loan, notice of intent
to accelerate, notice of acceleration, and notice of any suit or notice of the
taking of other action by Lender against Borrower, any Guarantor, or any other
person and any notice to any party liable thereon (including any Guarantor),
without reducing or affecting in any manner the liability of the Guarantors
under this Guaranty.
 
11.           Information.  Each Guarantor agrees to furnish promptly to the
Lender any and all financial or other information regarding such Guarantor or
its property as the Lender may reasonably request in writing.
 
12.           Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligation is stayed, upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Person, or otherwise,
all such amounts shall nonetheless be payable by Guarantors immediately upon
demand by Lender.
 
13.           Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Lender’s rights under this Guaranty, including
any incurred in the preservation, protection or enforcement of any rights of the
Lender in any case commenced by or against any Guarantor under Title 11, United
States Code or any similar or successor statute.  The obligations of the
Guarantors under the preceding sentence shall survive termination of this
Guaranty.
 
14.           Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by Lender and
Guarantors.
 
15.           Reliance and Duty to Remain Informed.  Each Guarantor confirms
that it has executed and delivered this Guaranty after reviewing the terms and
conditions of the Credit Agreement and the other Loan Documents and such other
information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty.  Each Guarantor
confirms that it has made its own independent investigation with respect to
Borrower’s creditworthiness and is not executing and delivering this Guaranty in
reliance on any representation or warranty by Lender as to such
creditworthiness.  Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of Borrower and any circumstances
affecting (a) Borrower’s ability to perform under the Loan Documents to which
Borrower is a party or (b) any collateral securing all or any part of the
Guaranteed Obligation.
 
 
 
 

--------------------------------------------------------------------------------

 
16.           Change in any Guarantor’s Status.  Should any Guarantor become
insolvent, or fail to pay its debts generally as they become due, or voluntarily
seek, consent to, or acquiesce in the benefit or benefits of any Debtor Relief
Law or become a party to (or be made the subject of) any proceeding provided for
by any Debtor Relief Law (other than as a creditor or claimant) that could
suspend or otherwise adversely affect the rights of Lender granted under this
Guaranty, then, in any such event, the Guaranteed Obligation shall be, as
between Guarantors and Lender, a fully matured, due, and payable obligation of
Guarantors to Lender (without regard to whether Borrower is then in Default or
whether the Guaranteed Obligation, or any part thereof is then due and owing by
Borrower to Lender), payable in full by Guarantors to Lender upon demand, which
shall be the estimated amount owing in respect of the contingent claim created
under this Guaranty.
 
17.           Representations and Warranties.  Each Guarantor acknowledges that
certain representations and warranties set out in the Credit Agreement are in
respect of it, and each Guarantor reaffirms that each such representation and
warranty is true and correct.
 
18.           Covenants.  Each Guarantor acknowledges that certain covenants set
forth in the Credit Agreement are in respect of it or shall be imposed upon it,
and each Guarantor covenants and agrees to promptly and properly perform,
observe, and comply with each such covenant.
 
19.           INDEMNITY.  Each Guarantor shall indemnify, protect, and hold
Lender and its parent, subsidiaries, directors, officers, employees,
representatives, agents, successors, permitted assigns, and attorneys
(collectively, the “indemnified parties”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, and proceedings and all costs, expenses (including, without limitation,
all reasonable attorneys’ fees and legal expenses whether or not suit is
brought), and reasonable disbursements of any kind or nature (the “indemnified
liabilities”) that may at any time be imposed on, incurred by, or asserted
against the indemnified parties, in any way relating to or arising out of
(a) the direct or indirect result of the violation by Borrower of any
Environmental Law, (b) Borrower’s generation, manufacture, production, storage,
release, threatened release, discharge, disposal, or presence in connection with
its properties of a Hazardous Substance (including, without limitation, (i) all
damages from any use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal, or presence, or (ii) the costs of any
environmental investigation, monitoring, repair, cleanup, or detoxification and
the preparation and implementation of any closure, remedial, or other plans), or
(c) the Loan Documents or any of the transactions contemplated
therein.  However, although each indemnified party shall be indemnified under
the Loan Documents for its own ordinary negligence, no indemnified party has the
right to be indemnified under the Loan Documents for its own fraud, gross
negligence, or willful misconduct.  The provisions of and undertakings and
indemnification set forth in this Section 19 shall survive the Payment in Full
of the Guaranteed Obligation and termination of this Guaranty.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
20.           Offset Claims.  The Guaranteed Obligation shall not be reduced,
discharged or released because or by reason of any existing or future offset,
claim or defense (except for the defense of Payment in Full of the Guaranteed
Obligation) of Borrower or any other party against Lender or against payment of
the Guaranteed Obligation, whether such offset, claim, or defense arises in
connection with the Guaranteed Obligation or otherwise.  Such claims and
defenses include, without limitation, failure of consideration, breach of
warranty, fraud, statute of frauds, bankruptcy, infancy, statute of limitations,
lender liability, accord and satisfaction, and usury.
 
21.           Setoff.  If and to the extent any payment is not made when due
under this Guaranty, Lender may setoff and charge from time to time any amounts
so due against any or all of any Guarantor’s accounts or deposits with Lender.
 
22.           Binding Agreement.  This Guaranty is for the benefit of Lender and
its successors and assigns.  Each Guarantor acknowledges that in the event of an
assignment of the Guaranteed Obligation or any part thereof in accordance with
the Credit Agreement, the rights and benefits under this Guaranty, to the extent
applicable to the Debt so assigned, may be transferred with such Debt.  This
Guaranty is binding on each Guarantor and its successors and permitted assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent of Lender (and any attempted
assignment without such consent shall be void).
 
23.           Notices.  All notices required or permitted to be given under this
Guaranty, if any, must be in writing and shall or may, as the case may be, be
given in the same manner as notice is given under the Credit Agreement as
follows:
 
If to Lender:


Bank of America, N.A.
700 Louisiana, 8th Floor
Houston, Texas  77002
Telephone No.: 713-247-6406
Facsimile No.: 713-247-7569
Attention:  Shawyna Jarrett


with a copy to:


Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Telephone No.: 713-226-6685
Facsimile No.: 713-226-6285
Attention:  Joyce K. Soliman


 
 
 
 
 

--------------------------------------------------------------------------------

 

 
If to Borrower:


Vertex Energy, Inc.
1331 Gemini, Suite 250
Houston, Texas  77058
Telephone No.: (281) 486-4182
Facsimile No.: (281) 486-0217
Attention:  Chris Carlson


with a copy to:


The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas  77404
Telephone No.: (713) 524-4110
Facsimile No.: (713) 524-4122
Attention:  David M. Loev




If to Guarantors:


c/o Vertex Energy, Inc.
1331 Gemini, Suite 250
Houston, Texas  77058
Telephone No.: (281) 486-4182
Facsimile No.: (281) 486-0217
Attention:  Chris Carlson


with a copy to:


The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas  77404
Telephone No.: (713) 524-4110
Facsimile No.: (713) 524-4122
Attention:  David M. Loev




Subject to the terms of the Credit Agreement, by giving at least 30 days written
notice, any party to this Guaranty shall have the right from time to time and at
any time while this Guaranty is in effect to change its addresses or fax numbers
and each shall have the right to specify a different address or fax number
within the United States of America.  Nothing in this Section 23 shall be
construed to require any notice to any Guarantor not otherwise expressly
required in this Guaranty.
 
24.           Termination.  Subject to Section 25 regarding reinstatement, this
Guaranty shall terminate and be released upon the earlier occurrence of the date
the Guaranteed Obligation is Paid In Full.
 
25.           Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligation is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Person or otherwise, as if such payment had not been made
and whether or not the Lender is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
26.           Governing Law.  THIS GUARANTY IS TO BE CONSTRUED — AND ITS
PERFORMANCE ENFORCED — UNDER TEXAS LAW.
 
27.           Arbitration; Waiver of Jury Trial.  This paragraph, including the
subparagraphs below, is referred to as the “Dispute Resolution Provision.”  This
Dispute Resolution Provision is a material inducement for the parties entering
into this Guaranty.
 
(a)           This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this Guaranty (including any renewals, extensions or
modifications); or (ii) any document related to this Guaranty (collectively a
“Claim”).  For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of
Lender involved in the servicing, management or administration of any obligation
described or evidenced by this Guaranty.
 
(b)           At the request of any party to this agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”).  The Act will apply even though this agreement
provides that it is governed by the law of a specified state.
 
(c)           Arbitration proceedings will be determined in accordance with the
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this Dispute Resolution Provision.  In the
event of any inconsistency, the terms of this Dispute Resolution Provision shall
control.  If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, Lender may
designate another arbitration organization with similar procedures to serve as
the provider of arbitration.
 
(d)           The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
agreement.  All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators.  All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing.  However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days.  The arbitrator(s) shall
provide a concise written statement of reasons for the award.  The arbitration
award may be submitted to any court having jurisdiction to be confirmed and have
judgment entered and enforced.
 
(e)           The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and shall dismiss the arbitration if the Claim is barred
under the applicable statutes of limitation. For purposes of the application of
any statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (h) of this
Dispute Resolution Provision.  The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           This paragraph does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.
 
(g)           The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.
 
(h)           Any arbitration or court trial (whether before a judge or jury) of
any Claim will take place on an individual basis without resort to any form of
class or representative action (the “Class Action Waiver”).  The Class Action
Waiver precludes any party from participating in or being represented in any
class or representative action regarding a Claim.  Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court and not by an arbitrator.  The
parties to this agreement acknowledge that the Class Action Waiver is material
and essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE
ARBITRATED.
 
(i)           By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This waiver of jury trial shall remain in effect even if the Class
Action Waiver is limited, voided or found unenforceable.  WHETHER THE CLAIM IS
DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND
THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL
BY JURY TO THE EXTENT PERMITTED BY LAW.
 
28.           No Oral Agreements.  The Rights And Obligations Of The Parties
Hereto Shall Be Determined Solely From Written Agreements, Documents, And
Instruments, And Any Prior Oral Agreements Among The Parties Are Superseded By
And Merged Into Such Writings.  This Guaranty (As Amended In Writing From Time
To Time) The Credit Agreement, And The Other Written Loan Documents Executed By
Borrower, Lender, or Guarantors (Or By Borrower Or Guarantors For The Benefit Of
Lender) Represent The Final Agreement Among Borrower, Guarantors, And Lender And
May Not Be Contradicted By Evidence Of Prior, Contemporaneous, Or Subsequent
Oral Agreements By The Parties.  There Are No Unwritten Oral Agreements Between
The Parties.
 
[Signatures are on the following page.]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first written above.
 
[ex10-5.jpg]
 


 
 

--------------------------------------------------------------------------------

 




[ex10-5a.jpg]




 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 